Exhibit 10.1

Execution Version

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is entered into as of September 12, 2019 by and among Addus HealthCare, Inc., an
Illinois corporation (the “Borrower”), Addus HomeCare Corporation, a Delaware
corporation (“Holdings”), the other Persons party hereto that are designated as
a “Credit Party” on the signature pages hereof, Capital One, National
Association, as Agent (the “Agent”) and as a Lender, and the other Lenders
signatory hereto.

W I T N E S S E T H:

WHEREAS, Borrower, Holdings, the other Credit Parties, Agent and the other
Lenders from time to time party thereto are parties to that certain Amended and
Restated Credit Agreement dated as of October 31, 2018 (as amended, restated,
supplemented or modified from time to time, the “Credit Agreement”; unless
otherwise defined herein, capitalized terms used herein that are not otherwise
defined herein shall have the respective meanings assigned to such terms in the
Credit Agreement);

WHEREAS, Borrower has requested that certain of the Lenders party hereto (the
“Incremental Lenders”) provide incremental Revolving Loans Commitments in an
aggregate amount of $50,000,000 (the “2019 Incremental Revolving Loan
Commitment”), in each case on the terms set forth in this Amendment; and

WHEREAS, the Credit Parties have further requested that the Agent and Lenders
amend certain provisions of the Credit Agreement, and, subject to the
satisfaction of the conditions set forth herein, Agent and the Lenders signatory
hereto are willing to do so, on the terms set forth herein; and

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

A.    INCREMENTAL REVOLVING LOAN COMMITMENT

 

  1.

Each of the Incremental Lenders hereby agrees, severally and not jointly, to
increase its respective Revolving Loan Commitment in an aggregate principal
amount equal to the amount set forth opposite such Incremental Lender’s name on
Schedule 2.1 of the Credit Agreement as amended hereby, on the terms set forth
herein and in the Credit Agreement (as amended hereby), and subject to the
conditions set forth in this Amendment. After giving effect to the 2019
Incremental Revolving Loan Commitment, the total amount of Incremental
Facilities which may be incurred by the Borrower shall be reduced from
$100,000,000 to $50,000,000.

 

  2.

For the avoidance of doubt, all Revolving Loans made pursuant to the Revolving
Loan Commitments, as increased hereby, shall have terms and provisions identical
to those applicable to the Revolving Loans made immediately prior to the First
Amendment Effective Date.

B.    AMENDMENTS TO CREDIT AGREEMENT.

Upon satisfaction of the conditions set forth in Section 4 hereof, the Credit
Agreement is hereby amended as follows:

 

  1.

Section 1.1 of the Credit Agreement is hereby amended by adding the following
definitions in alphabetical order as follows:

“‘BHC Act Affiliate’ has the meaning set forth in Section 10.27(b).

‘Covered Entity’ has the meaning set forth in Section 10.27(b).

 

1



--------------------------------------------------------------------------------

‘Covered Party’ has the meaning set forth in Section 10.27(a).

‘Default Right’ has the meaning set forth in Section 10.27(b).

‘Effective Date Fee Letter’ means the Amended and Restated Fee Letter, dated as
of the Effective Date, between the Borrower and Agent (as amended, modified
and/or supplemented from time to time in accordance with its terms).

‘First Amendment’ means that certain First Amendment to Amended and Restated
Credit Agreement dated as of the First Amendment Effective Date, by and among
the Borrower, the other Credit Parties party thereto, the Lenders signatory
thereto and the Agent.

‘First Amendment Date Fee Letter’ means the Fee Letter, dated as of the First
Amendment Effective Date, between the Borrower and Agent (as amended, modified
and/or supplemented from time to time in accordance with its terms).

‘First Amendment Effective Date’ means September 12, 2019.

‘Illinois DOA Agreements’ has the meaning set forth in the definition of
‘Illinois Waiver Program Rate Increase.’

‘Illinois Waiver Program Rate Adjustment’ means, for any applicable month, an
amount equal to (x) the applicable Illinois Waiver Program Rate Increase
multiplied by (y) (i) the total number of hours of service provided under the
applicable Illinois DOA Agreements in the most recent Fiscal Quarter for which
financial statements have been delivered pursuant to Section 5.1 hereof, divided
by (ii) three.

‘Illinois Waiver Program Rate Increase’ means the increase in the net rate
received per hour of service provided by a Credit Party pursuant to the Medicaid
Waiver Programs entered into with the Illinois Department on Aging for the State
of Illinois or related Medicaid managed plans operating in the State of Illinois
(such agreements, collectively, the “Illinois DOA Agreements”), in each case as
measured against the net rates in effect immediately prior to such increases,
and solely to the extent that the Borrower has provided written notice to Agent
that such increased renumeration has been approved by all applicable
Governmental Authorities (including, without limitation, CMS).

‘Incremental Revolving Loan’ as defined in Section 2.1(e)(i).

‘Incremental Revolving Loan Commitment’ as defined in Section 2.1(e)(i).

‘Legion’ means Hospice Partners of America, LLC, a Delaware limited liability
company.

‘QFC’ has the meaning set forth in Section 10.27(b).

‘QFC Credit Support’ has the meaning set forth in Section 10.27.

‘Supported QFC’ has the meaning set forth in Section 10.27.

 

2



--------------------------------------------------------------------------------

‘U.S. Special Resolution Regimes has the meaning set forth in Section 10.27.”

 

  2.

Section 1.1 of the Credit Agreement is hereby further amended as follows:

(a)    The definition of “Aggregate Revolving Loan Commitment” is amended and
restated in its entirety as follows:

‘“Aggregate Revolving Loan Commitment’ means the combined Revolving Loan
Commitments of the Lenders, which shall be in the amount of $300,000,000 as of
the First Amendment Effective Date, as such amount may be adjusted from time to
time pursuant to this Agreement.”

(b)    The definition of “Class” is amended and restated in its entirety as
follows:

“‘Class’ (a) when used with respect to Lenders, refers to whether such Lenders
have a Loan or Commitment with respect to a particular “class” (as described in
clauses (b) or (c) of this definition) of Loans or Commitments, (b) when used
with respect to Commitments, refers to whether such Commitments are Revolving
Loan Commitments, Incremental Revolving Loan Commitments, Extended Revolving
Loan Commitments, Term Loan Commitments, Incremental Term Loan Commitments or
Extended Term Loan Commitments and (c) when used with respect to Loans or a
Borrowing, refers to whether such Loans, or the Loans comprising such Borrowing,
are Revolving Loans, Incremental Revolving Loans, Term Loans, Extended Revolving
Loans, Incremental Term Loans or Extended Term Loans, in each case, under this
Agreement as originally in effect or amended pursuant to Section 2.1(e), or
10.1, of which such Loans, Borrowing or Commitments shall be a part. Revolving
Loan Commitments, Term Loan Commitments, Incremental Term Loan Commitments,
Incremental Revolving Loan Commitments, Extended Revolving Loan Commitments and
Extended Term Loan Commitments (and in each case, the Loans made pursuant to
such Commitments) that have different terms and conditions shall be construed to
be in different Classes. Notwithstanding the foregoing, Commitments (and in each
case, the Loans made pursuant to such Commitments), including any Incremental
Term Loan Commitments or Incremental Revolving Loan Commitments intended to be
fungible with any existing Term Loan Commitments) that have identical terms and
conditions shall be construed to be in the same Class.”

(c)    The definition of “Consolidated EBITDA” is amended by deleting the word
“and” at the end of subsection (g)(10) thereof, replacing the period at the end
of subsection (g)(11) thereof with “; and” and adding a new subsection (g)(12)
thereafter as follows:

“(12)    an amount equal to:

(x) upon the effectiveness of the Illinois Waiver Program Rate Increase expected
to occur on or about September 1, 2019, the Illinois Waiver Program Rate
Adjustment for each month in the applicable period ended prior to the month in
which such Illinois Waiver Program Rate Increase occurs, and

(y) upon the effectiveness of the Illinois Waiver Program Rate Increase expected
to occur on or about January 1, 2020, the Illinois Waiver Program Rate
Adjustment for each month in the applicable period ended prior to the month in
which such Illinois Waiver Program Rate Increase occurs,

in the case of each of clauses (x) and (y), as such Illinois Waiver Program Rate

 

3



--------------------------------------------------------------------------------

Adjustments are calculated by the Borrower and approved by Agent (such approval
not to be unreasonably, withheld or delayed), and solely to the extent that
Agent has received all supporting documentation related to the applicable
Illinois Waiver Program Rate Adjustment as Agent may reasonably request.”

(d)    The definition of “Consolidated Total Net Indebtedness” is hereby amended
and restated in its entirety as follows:

‘“Consolidated Total Net Indebtedness’ means, at any date, for Holdings and its
Restricted Subsidiaries, (i) the sum of, without duplication, (A) Consolidated
Funded Indebtedness as of date of measurement, plus (B) L/C Reimbursement
Obligations as of date of measurement then due and payable, plus (C) Contingent
Acquisition Consideration, net of (ii)(A) unrestricted cash and Cash Equivalents
of Holdings and its Restricted Subsidiaries included on the balance sheet of
Holdings minus (B) $20,000,000; provided, that the amount set forth in clause
(ii) above shall not be less than zero.”

(e)    The definition of “Control Agreement”, the phrase “each Control
Agreement” in the definition of “Collateral Documents”, the phrase “any Control
Agreement” in Section 10.1(a) and 10.1(g) and any other uses of such defined
term are hereby deleted.

(f)    The definition of “Fee Letter” is hereby amended and restated in its
entirety as follows:

‘“Fee Letter’ means the Effective Date Fee Letter or the First Amendment Date
Fee Letter, as applicable, and “Fee Letters” means each such Fee Letter
collectively.”

(g)    The definition of “Latest Maturity Date” is hereby amended and restated
in its entirety as follows:

“‘Latest Maturity Date’ means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Term Loan, any
Incremental Term Loan Commitment, any Extended Term Loan Commitment, any
Incremental Revolving Loan or any Incremental Revolving Loan Commitment, in each
case as extended in accordance with this Agreement from time to time.”

(h)    The definition of “Pro Forma EBITDA” is amended by adding the following
new sentence to the end of such definition:

“Notwithstanding the foregoing, Consolidated EBITDA attributable to Legion for
each applicable month ended on or prior to September 30, 2019 shall be deemed to
be $776,614, as adjusted by any additional Pro Forma Acquisition Adjustments
reasonably approved by Agent.”

(i)    The definition of “Revolving Loan” is hereby amended and restated in its
entirety as follows:

“‘Revolving Loan’ means a Loan made or deemed to have been made pursuant to
Section 2.1(b), Section 2.1(c)(vi)(B) or Section 2.1(d)(iii)(B) or pursuant to
any Incremental Revolving Loan Commitments or Extended Revolving Loan
Commitments.”

 

4



--------------------------------------------------------------------------------

(j)    The definition of “Revolving Loan Commitment” is hereby amended by
amending and restating clause (b) thereof in its entirety as follows:

“(b) reduced or increased from time to time pursuant to (i) assignments by or to
such Revolving Lender pursuant to an Assignment, (ii) an amendment or joinder
agreement with respect to an Incremental Revolving Loan Commitment or (iii) an
Extension with respect to Extended Revolving Loan Commitments.”

(k)    The definition of “Segregated Governmental Account” is hereby amended and
restated in its entirety as follows:

“‘Segregated Governmental Account’ means a deposit account of a Credit Party,
the only funds on deposit in which constitute the direct proceeds of Medicare
and Medicaid payments made by Governmental Payors.”

(l)    The definition of “Sweep Agreement” is hereby deleted.

 

  3.

Subsection 2.1(e)(i) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:

“(i)    Requests. The Borrower may, by written notice to Agent (each, an
‘Incremental Facility Request’), request increases in the Term Loans or
additional term loan facilities (each, an ‘Incremental Term Loan Commitment’ and
the term loans thereunder, an ‘Incremental Term Loan’) and/or increases in the
Revolving Loan Commitments (each, an ‘Incremental Revolving Loan Commitment’ and
the loans thereunder, ‘Incremental Revolving Loans’; each Incremental Term Loan
Commitment and each Incremental Revolving Loan Commitment are each sometimes
referred to herein individually as an ‘Incremental Facility’ and collectively as
the ‘Incremental Facilities’) in Dollars in an aggregate amount not to exceed
$50,000,000 for all such Incremental Facilities; provided that (x) no commitment
of any Lender shall be increased without the consent of such Lender and (y) any
Person committing to provide all or a portion of the Incremental Facilities must
be an existing Lender (other than a Defaulting Lender), an Affiliate or Approved
Fund of any existing Lender (other than a natural Person or a Defaulting Lender)
or any other Person (other than a natural Person, a Defaulting Lender or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) who is an
‘accredited investor’ (as defined in Regulation D of the Securities Act of 1933)
acceptable (which acceptances shall not be unreasonably withheld or delayed) to
Borrower and Agent. Such notice shall set forth (A) the amount of the
Incremental Term Loan Commitment or Incremental Revolving Loan Commitment being
requested, (B) the date (an ‘Incremental Effective Date’) on which such
Incremental Facility is requested to become effective (which, unless otherwise
agreed by Agent, shall not be less than 10 Business Days nor more than sixty
(60) days after the date of such notice), and (C) if an Incremental Term Loan
Commitment, whether the related Incremental Term Loan is to be a LIBOR Rate Loan
or a Base Rate Loan (and, if a LIBOR Rate Loan, the Interest Period therefor).”

 

  4.

Subsection 2.1(e)(ii) of the Credit Agreement is hereby amended by amending and
restating subclauses 2.1(e)(ii)(A), (B) and (C) thereof in their entirety as
follows:

“(A)    no Default or Event of Default shall exist at the time of funding;
provided that, solely with respect to an Incremental Term Loan, the proceeds of
which are being used to finance substantially contemporaneously a Limited
Condition Acquisition, the Lenders providing such Incremental Facility may agree
to fund such Incremental Term

 

5



--------------------------------------------------------------------------------

Loan if (i) as of the date the signing of the Limited Condition Acquisition
Agreement, no Default or Event of Default shall have occurred and be continuing
and (ii) as of the date of the funding of such Incremental Facility, no Default
or Event of Default under Section 8.1(a), 8.1(f) or 8.1(g) shall have occurred
and is continuing at such time of funding;

(B) as of the last day of the most recent Fiscal Quarter for which financial
statements have been delivered pursuant to Section 5.1, the Total Net Leverage
Ratio recomputed on a pro forma basis shall not exceed 3.75:1.00; provided that
solely with respect to an Incremental Term Loan, the proceeds of which are being
used substantially contemporaneously to finance a Limited Condition Acquisition,
the Total Net Leverage Ratio shall be determined as of the date that the
applicable Limited Condition Acquisition Agreement is entered into, and
calculated as if such Limited Condition Acquisition (and any other pending
Limited Condition Acquisition) and other pro forma events in connection
therewith were consummated on such date;

(C) proceeds of any such Incremental Facility shall be used solely to finance or
refinance the purchase price of, and to pay fees, costs and expenses in
connection with, a Permitted Acquisition consummated substantially concurrently
with the incurrence thereof or within forty-five (45) days prior to the date of
incurrence; provided, however, that the proceeds of the Incremental Revolving
Loan Commitments incurred on the First Amendment Effective Date shall be used
solely (x) to pay a portion of the consideration for the Acquisition of Legion
or any other Permitted Acquisition, (y) to pay fees, costs and expenses in
connection with any such Acquisition and (z) for general working capital,
capital expenditure or other general corporate purposes not in contravention of
any Requirement of Law and not in violation of this Agreement;”

 

  5.

Subsection 2.1(e)(iii) of the Credit Agreement is hereby amended by deleting the
word “and” at the end of subsection (B) thereof, replacing the period at the end
of subsection (C) thereof with “; and” and adding a new subsection (D) thereto
as follows:

“(D)    Any Incremental Revolving Loans shall be on the same terms (as amended
from time to time) (including interest rate margins, any interest rate floors,
original issue discount and upfront fees (based on the lesser of a four-year
average life to maturity or the remaining life to maturity), but excluding
reasonable and customary arrangement, structuring and underwriting fees with
respect to such Incremental Revolving Loans) as, and pursuant to documentation
applicable to, the initial Revolving Loans.”

 

  6.

Subsection 2.1(e)(iv) of the Credit Agreement is hereby amended by inserting the
following sentence at the end thereof:

“Each of the parties hereto hereby agrees that Agent may, in consultation with
the Borrower, take any and all action as may be reasonably necessary to ensure
that, upon the effectiveness of each Incremental Revolving Loan Commitment,
(i) Revolving Loans made under such Incremental Revolving Loan Commitment are
included in each Borrowing of outstanding Revolving Loans on a pro rata basis
and (ii) the Lender providing each Incremental Revolving Loan Commitment shares
ratably in the aggregate principal amount of all outstanding Revolving Loans,
Swing Loans and Letter of Credit Obligations.”

 

  7.

Section 2.9 of the Credit Agreement is hereby amended by amending and restating
subsection (a) thereof in its entirety as follows:

 

6



--------------------------------------------------------------------------------

“(a)     Fees. The Borrower shall pay to Agent, for Agent’s own account or as
otherwise provided therein, fees in the amounts and at the times set forth in
the Fee Letters.”

 

  8.

Section 5.11 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“5.11    Cash Management Systems.

(a)    [Reserved].

(b)    Holdings and its Subsidiaries shall establish and maintain cash
management systems reasonably acceptable to Agent, including that the Credit
Parties shall segregate collections made from Governmental Payors making
payments under Medicare or Medicaid, from collections made from all other
Account Debtors and customers of the applicable Credit Parties, including,
without limitation, by notifying all Governmental Payors making payments under
Medicare or Medicaid to make payments to a Segregate Governmental Account and
periodically sweep amounts deposited therein to one or more concentration
accounts on a daily basis as and when funds clear and become available in
accordance with such depository’s customary procedures.

(c)    Each Lender that is a depository bank, securities intermediary or
commodities intermediary at which Credit Parties maintain their cash hereby
waives all of its right to offset the Obligations (other than in respect of
customary offsets for returned items and ordinary course fees and charges by
such Person in accordance with its standard schedule of fees and charges in
effect from time to time to the extent permitted by the CMS Bulletin (as defined
below)) against each Segregated Governmental Account of a Credit Party
maintained by such Lender to the extent necessary to comply with the
requirements of the CMS Bulletin.

(d)    The Credit Parties shall direct each depository bank, securities
intermediary or commodities intermediary at which the Credit Parties maintain
their cash complies with all requirements of the Department of Health and Human
Services Centers for Medicare & Medicaid Services (CMS) Manual System Pub. 100-4
Transmittal 213 (including change request 3079) and any replacement, change or
update thereto (the “CMS Bulletin”).”

 

  9.

Section 5.13(b) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“(b)    Promptly upon request by Agent, the Credit Parties shall (and, subject
to the limitations set forth herein and in the Collateral Documents, shall cause
each of their Restricted Subsidiaries to) take such additional actions and
execute such documents as Agent may reasonably require from time to time in
order (i) to carry out more effectively the purposes of this Agreement or any
other Loan Document, (ii) to subject to the Liens created by any of the
Collateral Documents any of the Properties, rights or interests covered by any
of the Collateral Documents, (iii) subject to customary “Funds Certain
Provisions” with respect to perfection of Liens on assets acquired in an
Investment permitted hereunder, to perfect and maintain the validity,
effectiveness and (to the extent required hereby) priority of any of the
Collateral Documents and the Liens intended to be created thereby, and (iv) to
better assure, grant, preserve, protect and confirm to the Secured Parties the
rights granted or now or hereafter intended to be granted to the Secured Parties
under any Loan Document; provided that the Credit Parties shall not be required
to deliver with respect to any

 

7



--------------------------------------------------------------------------------

location of the Credit Parties at which Collateral with an aggregate fair market
value in excess of $1,000,000 is located after the Effective Date, landlord
agreement or bailee or mortgage waiver with respect to such location satisfying
the requirements of Section 5.12 until sixty (60) days after the date Collateral
at such location exceeds $1,000,000.”

 

  10.

Section 6.17 of the Credit Agreement is hereby amended by replacing the phrase
“$5,000,000” appearing therein with “$10,000,000”.

 

  11.

Article X of the Credit Agreement is hereby amended by inserting the following
as Section 10.27 thereto:

“10.27    Acknowledgement Regarding any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Rate
Contracts or any other agreement or instrument that is a QFC (such support, ‘QFC
Credit Support’ and each such QFC a ‘Supported QFC’), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the ‘U.S. Special Resolution Regimes’) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
‘Covered Party’) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b)    As used in this Section 10.27, the following terms have the following
meanings:

(i)    ‘BHC Act Affiliate’ of a party means an ‘affiliate’ (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

 

8



--------------------------------------------------------------------------------

(ii)    ‘Covered Entity’ means any of the following:

(A)    a ‘covered entity’ as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

(B)     a ‘covered bank’ as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

(C)    a ‘covered FSI’ as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

(iii)    ‘Default Right’ has the meaning assigned to that term in, and
interpreted in accordance with, 12 C.F.R. § § 252.81, 47.2 or 382.1 as
applicable.

(iv)    ‘QFC’ has the meaning assigned to the term ‘qualified financial
contract’ in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).”

 

  12.

The column of Schedule 2.1 titled “Revolving Loan Commitment” to the Credit
Agreement is hereby amended and restated in its entirety as set forth on Exhibit
A hereto.

 

  13.

Exhibit 5.2(a) to the Credit Agreement is hereby amended and restated in its
entirety as set forth on Exhibit B hereto.

C.    CONDITIONS PRECEDENT.

The effectiveness of this Amendment is subject to the satisfaction of the
following conditions precedent:

 

  1.

the execution and delivery of (a) this Amendment by each Credit Party, the Agent
and Lenders, (b) the First Amendment Date Fee Letter by the Agent and the
Borrower, (c) Revolving Notes by the Borrower in favor of each Incremental
Lender requesting such a promissory note and (d) an Omnibus Reaffirmation
Agreement, executed by each Credit Party.

 

  2.

Agent shall have received such certificates of good standing or status (to the
extent that such concepts exist) from the applicable secretary of state (or
equivalent authority) of the jurisdiction of organization of each Credit Party
(in each case, to the extent applicable), certificates of customary resolutions
or other customary action, customary certificates of Responsible Officers of
each Credit Party and incumbency certificates of each Credit Party evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Amendment and
the other Loan Documents to which such Credit Party is a party or is to be a
party on the First Amendment Effective Date;

 

  3.

All fees due and payable pursuant to the First Amendment Date Fee Letter and all
expenses (including without limitation, legal fees and expenses) and other
transaction costs incurred in connection with this Amendment required to be paid
to the Agent and the Lenders shall have been paid;

 

  4.

The Administrative Agent shall have received a customary opinion from each of
(a) Bass Berry & Sims PLC, primary counsel to the Credit Parties, (b) Hodgson
Russ LLP, New York counsel to the Credit Parties, (c) Hinshaw & Culbertson LLP,
Illinois counsel to the Credit Parties, (d) Husch Blackwell LLP, Colorado
counsel to the Credit Parties and (e) Montgomery & Andrews, P.A., New Mexico
counsel to the Credit Parties.

 

9



--------------------------------------------------------------------------------

  5.

(i) No Default or Event of Default has occurred and is continuing or could
reasonably be expected to result after giving effect to the Loans made on the
First Amendment Effective Date and (ii) each representation or warranty made by
a Credit Party contained herein or in any other Loan Document shall be true and
correct in all material respects (without duplication of any materiality
qualifier contained herein or therein).

 

  6.

After giving effect to the funding and disbursement of the Loans made on the
date hereof and the other Indebtedness contemplated herein, and the payment and
accrual of all transaction costs in connection with the foregoing, each of the
Borrower and the Guarantors is Solvent;

 

  7.

There shall not exist any action, suit, investigation, litigation or proceeding
pending or threatened in writing or before any Governmental Authority that
challenges the credit facilities hereunder, and there shall not exist any order,
injunction or decree of any Governmental Authority restraining or prohibiting
the funding of the Loans hereunder or the transactions contemplated hereby;

 

  8.

Since December 31, 2018, there shall not have occurred any Material Adverse
Effect;

 

  9.

Each of the conditions set forth in Section 2.1(e)(ii)(B), (C) and (D) of the
Credit Agreement, as amended hereby, with respect to the 2019 Incremental
Revolving Loan Commitment shall have been satisfied; and

 

  10.

Agent shall have received a certificate of a Responsible Officer of the Borrower
certifying as to the satisfaction of each of the conditions set forth in
paragraphs 5 through 9 of this Section C.

D.    REPRESENTATIONS AND WARRANTIES.

Each Credit Party hereby represents and warrants to Agent and each Lender that:

 

  1.

The execution, delivery and performance by the Credit Parties of this Amendment
and by each Credit Party of any other Loan Document to which such Person is
party, have been duly authorized by all necessary action, and do not and will
not (a) contravene the terms of any of that Person’s Organization Documents;
(b) conflict with or result in any material breach or contravention of, or
result in the creation of any Lien (other than Liens in favor of Agent created
under the Loan Documents) under, any document evidencing any material
Contractual Obligation to which such Person is a party or any order, injunction,
writ or decree of any Governmental Authority to which such Person or its
Property is subject, (c) affect any Credit Party’s or any Restricted Subsidiary
of a Credit Party’s right to receive, or reduce the amount of, payments and
reimbursements from Third Party Payors, or materially adversely affect any
Regulatory Permit; or (d) violate any material Requirement of Law in any
material respect;

 

  2.

such Credit Party has the power and authority to execute, deliver and perform
its obligations under this Amendment and the Credit Agreement, as amended
hereby;

 

  3.

this Amendment constitutes the legal, valid and binding obligations of each such
Person which is a party hereto enforceable against such Person in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability;

 

  4.

after giving effect to this Amendment and the transactions contemplated hereby,
each of the representations and warranties contained in the Credit Agreement and
the other Loan Documents is true and correct in all material respects (without
duplication of any materiality qualifier contained therein) as of such date,
except to the extent that such representation or warranty expressly relates to
an earlier date (in which event such representations and warranties were true
and correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such earlier date); and

 

10



--------------------------------------------------------------------------------

  5.

no Default or Event of Default exists or would result from the transactions
contemplated by this Amendment.

E.    ADDITIONAL AGREEMENTS

 

  1.

Release of Control Agreements. The Agent and the Lenders signatory hereto agree
that upon the effectiveness of this Amendment, Agent shall promptly deliver
notices of termination with respect to each Control Agreement and each Sweep
Agreement in effect as of the First Amendment Effective Date to each applicable
financing institution.

 

  2.

No Modification. Except as expressly set forth herein, nothing contained herein
shall be deemed to constitute a waiver of compliance with any term or condition
contained in the Credit Agreement or any of the other Loan Documents or
constitute a course of conduct or dealing among the parties. Except as expressly
stated herein, the Agent and Lenders reserve all rights, privileges and remedies
under the Loan Documents. Except as amended or consented to hereby, the Credit
Agreement and other Loan Documents remain unmodified and in full force and
effect. All references in the Loan Documents to the Credit Agreement shall be
deemed to be references to the Credit Agreement as modified hereby. This
Amendment shall constitute a Loan Document.

 

  3.

Costs and Expenses; Indemnity. Sections 10.5 and 10.6 of the Credit Agreement
are hereby incorporated by reference, mutatis mutandis, as if such Sections were
set forth in full herein. Borrower agrees to pay on demand all reasonable and
documented costs and out-of-pocket expenses of Agent in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable fees and out-of-pocket expenses of outside counsel
for Agent with respect thereto.

 

  4.

Counterparts. This Amendment may be may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Amendment by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

 

  5.

Successors and Assigns. The provisions of this Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns; provided that any assignment by any Lender shall be subject to the
provisions of Section 10.9 of the Credit Agreement, and provided further that no
Borrower may assign or transfer any of its rights or obligations under this
Amendment or the Credit Agreement without the prior written consent of Agent and
each Lender.

 

  6.

Governing Law. The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Amendment, including its
validity, interpretation, construction, performance and enforcement (including
any claims sounding in contract or tort law arising out of the subject matter
hereof and any determinations with respect to post-judgment interest).

 

  7.

Severability. The illegality or unenforceability of any provision of this
Amendment or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Amendment or any instrument or agreement required hereunder. The parties
hereto acknowledge that this Amendment may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to

 

11



--------------------------------------------------------------------------------

  the contrary in this Amendment.

 

  8.

Captions. The captions and headings of this Amendment are for convenience of
reference only and shall not affect the interpretation of this Amendment.

 

  9.

Successor and Assigns. The provisions of this Amendment and the Credit Agreement
(as amended hereby) shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns; provided that no
Credit Party may assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of Agent and each Lender.

 

  10.

Entire Understanding. This Amendment sets forth the entire understanding of the
parties with respect to the matters set forth herein, and shall supersede any
prior negotiations or agreements, whether written or oral, with respect thereto.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date set forth above.

 

BORROWER: ADDUS HEALTHCARE, INC. By:   /s/ Brian Poff

Name:

  Brian Poff Title:   Chief Financial Officer, Executive Vice President,
Secretary and Treasurer OTHER CREDIT PARTIES: ADDUS HOMECARE CORPORATION By:  
/s/ Brian Poff

Name:

  Brian Poff Title:   Chief Financial Officer, Executive Vice President,
Secretary and Treasurer ADDUS HEALTHCARE (DELAWARE), INC. ADDUS HEALTHCARE
(IDAHO), INC. ADDUS HEALTHCARE (NORTH CAROLINA), INC. ADDUS HEALTHCARE (NEVADA),
INC. ADDUS HEALTHCARE (SOUTH CAROLINA), INC. PRIORITY HOME HEALTH CARE, INC.
SOUTH SHORE HOME HEALTH SERVICE INC. OPTIONS SERVICES, INC. ADDUS NURSE CARE,
INC. PRAC HOLDINGS, INC. CURA PARTNERS, LLC AMBERCARE CORPORATION AMBERCARE HOME
HEALTH CARE CORPORATION AMBERCARE HOSPICE, INC. ALLIANCE HOME HEALTH CARE, LLC
By:   /s/ Brian Poff

Name:

  Brian Poff Title:   Secretary

Signature Page to First Amendment



--------------------------------------------------------------------------------

AGENT AND LENDERS: CAPITAL ONE, NATIONAL ASSOCIATION, as Agent, Swing Lender and
as a Lender By:   /s/ Brian Dunn

Name:

  Brian Dunn

Title:

 

Its Duly Authorized Signatory

 

 

 

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

BANK OF THE WEST, as a Lender By:   /s/ Jennifer Teubl

Name:

  Jennifer Teubl

Title:

  Vice President

 

 

 

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

BBVA USA, as a Lender By:   /s/ Thomas W. Harazim

Name:

  Thomas W. Harazim

Title:

  Senior Vice President

 

 

 

 

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

Citizens Bank, N.A., as a Lender By:   /s/ Doug Cornett

Name:

  Doug Cornett

Title:

  Managing Director

 

 

 

 

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:   /s/ Nathaniel E. Sher

Name:

  Nathaniel E. Sher

Title:

  Senior Vice President

 

 

 

 

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:   /s/ Nicholas J. Watts

Name:

  Nicholas J. Watts

Title:

  Authorized Officer

 

 

 

 

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

Hancock Whitney Bank, as a Lender By:   /s/ Brian Wille

Name:

  Brian Wille

Title:

  Senior Vice President

 

 

 

 

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ Teddy Koch

Name:

  Teddy Koch

Title:

  Director

 

 

 

 

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

Huntington National Bank, as a Lender By:   /s/ Joseph A. Miller

Name:

  Joseph A. Miller

Title:

  Managing Director

 

 

 

 

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

Woodforest National Bank, as a Lender By:   /s/ David Molnar

Name:

  David Molnar

Title:

  Senior Vice President

 

 

 

 

 

Signature Page to First Amendment